Title: From George Washington to Brigadier General Charles Scott, 19 October 1779
From: Washington, George
To: Scott, Charles


        
          Dear Sir
          Head Quarters West point 19th October 1779
        
        It gave me pleasure to hear by yours of the 28th ulto that 400 Men were equipped and nearly ready to march to the Southward. I hope as the sickly season is now declining that many of the remainder will be ‘ere long fit for duty. You will be pleased to send them on as they recover: For although we have the greatest reason to flatter ourselves that the enemy will be crushed for the present in Georgia and South Carolina, yet it is not improbable but that they may renew their attack upon that, our weak quarter, as soon as the French fleet returns to the West Indies, unless they find us sufficiently guarded.
        I have wrote to Docr Shippen the Director General, and have pressed him to endeavour to send Surgeons from Philada or procure them for you to the Southward. We have them not here. I hope the approaching season will also help to repair your health.
        We are waiting most anxiously for news from the Southward, having recd nothing official since the arrival of the french fleet upon the Coast.
        By accounts from Rhode Island ⟨the⟩ enemy are about evacuating that place, mean⟨ing,⟩ I imagine, to concentre their force at New York. I am with great Regard Dear Sir Your most obt Servt
        
          Go: Washington
        
      